Case 1:20-cv-00036-SPW Document 21 Filed 04/20/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

SALVATORE DEANGELO and
BARBARA DEANGELO, Reta

Plaintiffs,
V. ORDER

C.R. BARD, INC. and BARD
PERIPHERAL VASCULAR, INC.,

 

Defendants.

 

Defendants C.R. Bard, Inc. and Bard Peripheral Vascular, Inc. move for the
admission of Tyler D. Coombe to practice before the Court in the above captioned
matter with Ian McIntosh of Bozeman, Montana, designated as local counsel. The
motion complies with Local Rule 83.1(d), and Plaintiffs do not object.

IT IS SO ORDERED that Defendants C.R. Bard, Inc. and Bard Peripheral
Vascular, Inc.’s motion to admit Tyler D. Coombe to appear pro hac vice (Doc.
20) is GRANTED and he is authorized to appear as counsel with Ian McIntosh

pursuant to L.R. 83.1(d) in the above captioned matter.

DATED this £0 day of April, 2020.
Loewe [- (ALE >

 

SUSAN P. WATTERS
United States District Judge
